DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed February 10, 2021.
In view of the Amendment, the objection to the drawings, set forth in the Office Action dated 11/12/2020, is withdrawn.
Claims 21-40 are pending.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 02/10/2021, with respect to the rejection under pre-AIA  35 USC 103(a) have been fully considered and are persuasive.  The rejection of 21-40 under 35 USC 103(a) has been withdrawn.
The double patenting rejections are maintained with more specificity as set forth below. 

Information Disclosure Statement
Some of the non-patent literature documents of the information disclosure statement filed 02/10/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date was supplied and/or ellipses (i.e., …) appear at the end of the description of the document .  Those documents have been placed in the application file, but the information referred to therein has not been considered as to 

Drawings
The drawings were received on 02/10/2021.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for each of the boxes shown in Figs. 1, and 11 as shown in US 9,226,767 (great grandparent application of this application).
 CFR 1.84 (o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,226,767. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover essentially the same subject matter with merely slight differences in wording. Claims 13-14 of the ‘767 patent contains the features of the instant claims 21-25 and 27, and 28-37 (instead of first and second control signals, the ‘767 has a drive control signal and an energy control signal). Claim 26 of the instant invention corresponds to claim 15 of the ‘767 patent. Claims 7-8 of the ‘‘767 patent contains the features of claims 38-40 of the instant invention.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,713,507. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover essentially the same subject matter with merely slight differences in wording. Claim 1 of the ‘507 patent is directed to a robotic surgical system, while claim 21 of the instant invention is directed to a surgical system. Claim 1 of the ‘507 patent contains the features of the instant claims 21-25. Claim 26 of the instant invention corresponds to claim 2 of the ‘507 patent. Claims 27 and 37 correspond to claim 3 of the ‘507 patent. Claim 25 is similar to claim 6 of the ‘507 patent. Claims 28-36 is similar to claim 7 of the ‘507 patent. Claim 15 of the ‘507 patent contains the features of claims 38-40 of the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792